         Case 1:20-cv-00675-KBJ Document 3-3 Filed 03/09/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 AMERICAN FEDERATION OF LABOR AND
 CONGRESS OF INDUSTRIAL
 ORGANIZATIONS,

               Plaintiff,

 v.                                                       Civil Case No. 20-cv-00675-KBJ

 NATIONAL LABOR RELATIONS BOARD,

               Defendant.



                                     [PROPOSED] ORDER

       IT IS ORDERED that Defendant National Labor Relations Board (NLRB), and all

agents, successors, deputies, servants, and employees, and all persons acting by or through the

NLRB’s orders, are preliminarily enjoined from enforcing or implementing any and all

provisions of the Final Rule entitled “Representation – Case Procedures,” promulgated on

December 18, 2019, and published at 84 Fed. Reg. 69,524, until further order of this Court or the

Court’s final judgment in this matter.

       IT IS FURTHER ORDERED that this preliminary injunction is granted without

condition that a bond be filed by Plaintiff, in view of the Court’s determination that no economic

or other injury will result to the Defendant or to the public generally in consequence of the

issuance of this Order.

Dated: ____________________

                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
